Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.1
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/21 has been entered.  

Allowable Subject Matter
Claims 1, 3-7 and 11-13 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features:
an iron core comprising: laminates of a plurality of electromagnetic steel sheets [7]; a laminate of alloy strips [3] which is sandwiched between the laminates of the plurality of electromagnetic steel sheets; a fastening mechanism [4-6] that penetrates the laminates of the plurality of electromagnetic steel sheets and alloy strips; and a fixing base [8], wherein the laminates of the plurality of electromagnetic steel sheets [7] and the laminate of the alloy strips a first surface of the laminates including the caulking part is recessed [13], a second surface of the laminates opposite the first surface and including the caulking part is flat [14], and a surface roughness [16] of the second surface including the flat [14] is higher than a surface roughness of other portions of the second surface, as in claim 1;
Or, 
an iron core, comprising: laminates [22] of a plurality of electromagnetic steel sheets [7]; a laminate [23] of alloy strips [23a] including nanocrystal which is sandwiched between the laminates of the plurality of electromagnetic steel sheets; a fastening mechanism that penetrates the laminates of the plurality of electromagnetic steel sheets and alloy strips; and a fixing base, wherein upper and lower portions of the laminate [23] of the alloy strips [23a] are sandwiched between a laminate [24] of amorphous alloy strips, the laminate of the amorphous alloy strips has a same thickness and composition as the laminate of alloy strips, and the amorphous alloy strips has inferior magnetic properties than the alloy strips.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above italic font region of the explanation of reason off allowability) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834